Citation Nr: 0206793	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the cervical spine.

(Entitlement to an increased disability evaluation for 
residual fracture of the left tibia and fibula, currently 
evaluated as 10 percent disabling, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from January 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 31, 2002, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

Additionally, the Board finds that the November 1999 notice 
of disagreement raises an inferred claim of entitlement to 
service connection for a back disorder characterized by pain.  
As such, this issue is referred to the RO for appropriate 
action. 

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to an increased disability evaluation for 
residual fracture of the left tibia and fibula, currently 
evaluated as 10 percent disabling.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing this issue.

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  During service, the veteran was hospitalized for injuries 
incurred in a motor vehicle accident, to include trauma to 
the head.

3.  Based on all the evidence, the veteran's degenerative 
joint and disc disease of the cervical spine is related to 
his active service.


CONCLUSION OF LAW

Degenerative joint and disc disease of the cervical spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via the January 2000 statement of the 
case, the April 2001 supplemental statement of the case and a 
May 2001 RO letter, of the evidence needed to prove his claim 
on appeal.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent a VA examination in August 1999.  
Additionally, the veteran reported he was treated at the New 
York City VA Medical Center (VAMC) following his discharge 
from service, and the RO requested records from this facility 
for the period of 1982 to 1999.  However, the New York City 
VAMC responded by indicating that no medical records for the 
veteran were found at that facility or within their archived 
records.  No additional unobtained evidence, which may aid 
the veteran's claim or that might be pertinent to the bases 
of the claim, has been identified.  Furthermore, the veteran 
was given the opportunity to present testimony during a 
January 2002 travel Board hearing before the undersigned 
member of the Board.  Thus, the duty to assist requirement 
has been satisfied as well.

Finally, the veteran has been provided with specific 
information concerning the VCAA, via a May 2001 RO letter.  
As such, the present appeal in reference to the issue 
addressed in this appeal is in compliance with the 
requirements of the new law, as discussed above. 

The veteran is currently claiming that he is entitled to 
service connection for degenerative joint and disc disease of 
the cervical spine as it is related to his August 1973 in-
service motor vehicle accident.  During the January 2002 
travel Board hearing, the veteran testified that his neck 
symptoms began about five years after the accident, and that 
his symptoms included numbness in the fingers and sore neck 
and shoulder.  He subsequently moved from New York to Florida 
and his symptoms subsided.  However, about ten to twelve 
years ago, he began having neck symptoms again and was given 
Cortisone treatment by a private physician who has since then 
passed away.  These treatment records are not currently 
available to the veteran.  The Board notes that no additional 
post-service neck injuries were reported during the hearing.  
Additionally, the veteran's contentions are further supported 
by statements received January 2001 from the veteran's wife 
and sister, and from P.I.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  The 
regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  See 38 C.F.R. § 
3.307.  Arthritis is one of the chronic diseases for which 
the presumption is applicable.  See 38 C.F.R. § 3.309(a).

With respect to the medical evidence, the veteran's service 
medical records include an October 1973 Medical Board report 
indicating the veteran was hospitalized in August 1973 
following a motor vehicle accident.  His primary diagnosis 
was open fracture of the left tibia and fibula, healing, and 
his secondary diagnosis was observation of head injury with 
loss of consciousness.  Six months of light duty were 
recommended following the accident.  However, these 
hospitalization records, as well as the veteran's discharge 
report of medical history and discharge examination, are 
negative for any neck symptomatology/diagnosis.

Some of the post-service medical records include evidence 
which is against the veteran's claim that his current neck 
disorder is related to his in-service motor vehicle accident.  
Specifically, the veteran was examined by VA in October 1975 
and at this time his diagnosis was history of head injury 
with no evidence of residuals.  No neck symptomatology or 
diagnosis was recorded at this time.

Additionally, in August 1999 the veteran underwent a VA bones 
examination.  The veteran reported during the examination 
that he frequently was looking up and had his hands above his 
shoulders as he was an automotive technology instructor and 
needed to show the under-parts of a vehicle to his students.  
He further reported that his neck and right shoulder were 
stiff in the evenings and complained of tingling sensation 
and numbness of the right arm more than the left.  His 
symptoms lasted for two to three months and worsened with 
cold weather.  Upon x-ray examination, it was determined that 
the veteran had advanced degenerative changes with disc space 
narrowing and foraminal encroachment at the C5-6 and C6-7 
levels.  However, in a subsequent amendment to the 
examination report made that same month, the examiner 
indicated that, after reviewing the claims file and upon 
consideration of the lack of neck symptoms following the 
motorcycle accident, it was not likely that the claimed spine 
condition was related to that accident.

Nevertheless, the Board finds that subsequently dated medical 
evidence supports the veteran's claim of entitlement to 
service connection for degenerative joint and disc disease of 
the cervical spine.  In this regard, On December 12, 2000, 
the veteran was examined by E. Fishman, M.D.  The examination 
report shows that the veteran indicated that he had been 
involved in a motor vehicle accident in 1973 where he injured 
his neck, right shoulder, and left leg.  Upon physical and x-
ray examination, the veteran was diagnosed with cervical 
sprain/strain superimposed on traumatic degenerative joint 
disease of the cervical spine with spinal stenosis at 
multiple levels with disc herniation at C4-7. 

On December 13, 2000, the veteran was again examined by Dr. 
Fishman.  And, at this time, Dr. Fishman indicated that it 
was more likely than not that the veteran's neck symptoms 
were related to the August 1973 accident.

Medical records from M. Bhatt, M.D., dated from November to 
December 2000 describe the treatment the veteran received for 
neck and shoulder cervical strain/sprain.  A November 2000 
Magnetic Resonance Imaging (MRI) report from R. Sarner, M.D., 
shows the veteran was diagnosed with degenerative disc 
disease at C2-7 and severe degenerative spondylosis.  And, a 
December 2000 electromyography (EMG) testing report from M. 
Gulati, M.D., indicates he was 

diagnosed with chronic right C5 radiculopathy, and that based 
upon the complex repetitive discharge and myotonic discharges 
in the C5 myotomal muscles, the veteran's problems were 
chronic and had been present for years.

Lastly, medical records from R. Catanese, D.C., from November 
2000 to January 2001 describe the treatment the veteran 
received for various orthopedic problems.   Specifically, a 
January 2001 statement from Dr. Catanese indicate that 
barring any significant physical trauma to the veteran's neck 
since 1973, the veteran's degenerative joint and disc disease 
and his chronic C5 radiculopathy were most definitely service 
connected.  Dr. Catanese based his opinion on the December 
2000 aforementioned EMG report, the veteran's initial 1973 
hospitalization records, and the fact that the veteran's in-
service head injury was severe enough to precipitate the 
onset of an osteoarthritic condition that could take many 
years to manifest symptoms.  

As previously discussed, the service medical records show in-
service head trauma.  Additionally, the December 2000 
statement from Dr. Fishman, the December 2000 EMG report from 
Dr. Gulati, and the January 2001 statement from Dr. Catanese, 
all support the conclusion that the veteran's neck disorder 
is related to significant head trauma during service.  In 
this regard, the Board recognizes that there is one medical 
opinion of record that indicates that the veteran's 
degenerative joint and disc disease of the cervical spine is 
not likely to be related to the above-mentioned inservice 
accident.  However, following a review of all the evidence 
and bearing in mind the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board determines that service 

connection is warranted for degenerative joint and disc 
disease of the cervical spine, and thus, the veteran's claim 
is granted.  


ORDER

Service connection for degenerative joint and disc disease of 
the cervical spine is granted.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

